Citation Nr: 1040304	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-04 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of left foot 
injury.

4.  Entitlement to service connection for residuals of left leg 
injury.

5.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran was scheduled to present testimony at a hearing 
before a traveling Veterans Law Judge (VLJ) on June 19, 2008.  
However, he failed to report.  As the record does not contain 
further explanation as to why the Veteran failed to report to the 
hearing, or any additional requests for an appeals hearing, the 
Board finds his request for an appeals hearing withdrawn.  See 38 
C.F.R. § 20.704 (2010).

The Veteran's bilateral hearing loss, tinnitus and nonservice-
connected pension claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neither residuals of left foot injury, nor any other left 
foot disability, began during or was caused or aggravated by 
service.

2.  The Veteran does not have a current left leg disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of left 
foot injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for residuals of left leg 
injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  VA's notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Here, in an August 2006 pre-rating letter, the RO notified the 
Veteran as to what information and evidence was needed to 
substantiate the claims for service connection, what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA; this letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations.  The 
November 2006 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the August 
2006 letter, which meets the content of notice requirements set 
forth in Dingess/Hartman and Pelegrini, also meets the VCAA's 
timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA treatment 
records, and the report of a September 2006 VA examination.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran and his 
representative on his behalf.

The Board also finds that no additional RO action to further 
develop the record on the claims for service connection for 
residuals of left foot injury and residuals of left leg injury is 
warranted.  The Board notes that the Veteran has not been 
afforded a VA examination or opinion regarding the issue of 
medical nexus between his claimed disabilities and service.  
However, in this case, as is discussed in detail below, the Board 
finds that the record neither establishes that the Veteran 
suffered an event, injury or disease in service pertinent to his 
claims, nor contains evidence indicating that his claimed 
disabilities may be associated with service.  Also, as regards 
the claim for residuals of left leg injury, there is no competent 
lay or medical evidence of a current disability.  Thus, a remand 
for a VA examination or opinion is not warranted and the claims 
can be decided on their merits.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the duties imposed by the VCAA have been satisfied.  
Through various notices, the Veteran has been notified and made 
aware of the evidence needed to substantiate the claims herein 
decided, the avenues through which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the claims.  Thus, any error has not prejudiced the Veteran 
and is deemed harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In this case, service treatment records indicate no complaints or 
findings related to any left foot or left leg injuries or 
problems.  These records show that the Veteran was treated in 
December 1973 for complaints of pain in the right leg.  They also 
indicate that he was treated in August 1974 for a right ankle 
sprain, which occurred during combat football.  The report of his 
May 1976 examination for separation from service indicates a 
normal clinical evaluation of the feet and lower extremities, 
with no left foot or left leg problems noted.

The earliest medical evidence reflecting post-service treatment 
for the left foot or leg is a June 2003 VA treatment record, 
which indicates that the Veteran reported that he had been 
working for about 16 months at a job requiring him to be on his 
feet almost 12 hours a day.  It was noted that, in the last six 
or eight weeks, he had developed typical plantar fasciitis on the 
left.  On physical examination, the left foot was mildly clawed, 
with specific tenderness over the proximal medial plantar fascia 
at the origin on the os calcis tuberosity, and the peroneals and 
posterior tibialis okay.  X-rays of the ankle showed no evidence 
of subtalar joint arthritis or stress fracture problems.  The 
Veteran was diagnosed as having planter fasciitis of the proximal 
left foot.  

The report of a September 2006 VA examination indicates that the 
Veteran reported that he had been placed on medical leave from 
work, secondary to left foot pain, and had subsequently lost his 
employment.  The Veteran stated that the most significant 
condition currently affecting his employment was left foot pain, 
and he reported that he began having problems with his left foot 
in 2003.  Physical examination revealed normal range of motion of 
the left ankle, and X-rays revealed mild hallux valgus, with no 
calcaneal spur or heel findings.  The Veteran was diagnosed as 
having plantar fasciitis and hallux valgus of the left foot. 

VA treatment records dated from June 2003 to January 2007 
indicate no diagnoses, complaints, or findings pertinent to any 
left leg injury residuals.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the preponderance of the 
evidence is against the claims and thus service connection must 
be denied. 

As regards the Veteran's claimed residuals of left foot injury, 
the record shows current left foot disability, diagnosed as 
plantar fasciitis and hallux valgus.  However, the record does 
not reflect that any such disability was incurred in or caused or 
aggravated by service.  

The record reflects no in-service incurrence of left foot injury 
or disability.  Service treatment records indicate no findings 
regarding any left foot problems, and the report of his May 1976 
examination for separation from service indicates a normal 
clinical evaluation of the feet and lower extremities, with no 
left foot or left leg problems noted.

Also, the record reflects no report of continuity of left foot 
symptomatology from the Veteran's period of service.  The 
earliest indication of any left foot problem is the June 2003 VA 
treatment note indicating a diagnosis of plantar fasciitis and 
that the Veteran had developed such left foot problem in the last 
six or eight weeks.  In fact, at the September 2006 VA 
examination, the Veteran reported that he began having problems 
with his left foot in 2003.  Thus, the record reflects that the 
Veteran did not report the onset of any left foot problems until 
more than 25 years after his separation from service.

Moreover, there is no competent evidence, such as a medical 
opinion, indicating any medical nexus between the Veteran's 
current left foot disability and service.  The Board acknowledges 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which 
it was held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation.  However, while the Veteran might believe that his 
left foot disability, which began in 2003, is related to service, 
the question of causation in this case extends beyond an 
immediately observable cause-and-effect relationship, and is one 
that requires medical expertise to answer.  See 38 C.F.R. 
§ 3.159(a) (2010).  As such, the Veteran is not competent to 
address etiology in the present case.

As regards the Veteran's claim for residuals of left leg injury, 
the record reflects no left leg injury or left leg problems.  No 
such problems were noted in service treatment records, in the 
report of the September 2006 VA examination, in the post-service 
medical record from June 2003 to January 2007, or anywhere else 
in the record.  Service connection is specifically limited to 
cases where in-service incidents of disease or injury have 
resulted in disability so that, in the absence of proof of a 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the record reflects 
no left leg injury residuals, and the Veteran has provided no 
evidence indicating that any such disability exists, service 
connection cannot be granted for residuals of left leg injury.  

For all the foregoing reasons, the Board finds that the claims 
for service connection for residuals of left foot injury and 
residuals of left leg injury must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of left foot injury is denied.

Service connection for residuals of left leg injury is denied.

REMAND

As regards the Veteran's claims for service connection for 
tinnitus and bilateral hearing loss, the Board notes that the 
Veteran and his representative have asserted that the Veteran was 
exposed to loud noise in service, and that the Veteran's DD Form 
214 (Report of Separation From Active Duty) indicates that the 
Veteran's specialty during service was as an infantryman, and 
that he earned a Sharpshooter badge for Hand Grenade.  Therefore, 
the record appears to show that the Veteran was exposed to loud 
noise in service.

The Veteran was scheduled for a VA audiological examination in 
November 2006, but failed to report to the examination.  In his 
December 2006 notice of disagreement, he requested to be 
rescheduled for the audiological examination.  He was rescheduled 
for such examination, which was to take place in January 2007, 
but again failed to report to it.  In October 2010 written 
argument, his stated that the Veteran was "sorry" to have 
missed the appointments for the audiological examinations, and 
that he respectfully requested that such examination one again be 
rescheduled.  In light of the Veteran's expressed willingness to 
report to a VA audiological examination, and the fact that such 
examination would be helpful in resolving the Veteran's hearing 
loss and tinnitus claims, the Veteran should be afforded one more 
chance for a VA audiological examination and opinion regarding 
the nature and etiology of any tinnitus or hearing loss.

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in denial 
of the claims for service connection for bilateral hearing loss 
and tinnitus (as the original claims will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  

Finally, the resolution of the claims for service connection 
impacts the Veteran's claim for nonservice-connected pension.   
The Veteran's nonservice-connected pension claim is therefore 
inextricably intertwined with the issues being remanded, and must 
be remanded as well.  See Vargas-Gonzales v. West, 12 Vet. 
App. 321, 328 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
the RO should schedule the Veteran for an 
appropriate VA audiological examination.  The 
claims folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted, and 
the examiner must acknowledge and discuss the 
Veteran's report as to the onset of any 
hearing problems or ringing in his ears.  
Then the examiner must opine as to whether it 
is at least as likely as not that any hearing 
loss or tinnitus found is related to or had 
its onset in service.  The examiner should 
comment on any of the Veteran's reports of 
exposure to loud noise in service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

The purpose of the examination requested in 
this remand is to obtain information that may 
be dispositive of the appeal.  The Veteran 
is hereby placed on notice that pursuant 
to 38 C.F.R. § 3.655, failure to 
cooperate by attending the requested VA 
examination may result in an adverse 
determination.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).

2.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted, the RO should readjudicate 
the appeal.  If the benefits sought remain 
denied, the Veteran and his representative 
must be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


